Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach “the first signaling being used for indicating a first time-frequency resource pool and a first spatial parameter group, the first spatial parameter group being associated to the first time-frequency resource pool, and the first time-frequency resource pool comprising a first time-frequency resource set; receiving a second signaling, the second signaling being used for indicating a second spatial parameter group; and judging whether the first time-frequency resource set can be used for transmitting a radio signal; if so, transmitting a first radio signal in the first time-frequency resource set, an antenna port used for transmitting the first radio signal being related to the first spatial parameter group; otherwise, giving up transmitting a radio signal in the first time-frequency resource set; wherein the first spatial parameter group and the second spatial parameter group are used for judging whether the first time-frequency resource set can be used for transmitting a radio signal”, as substantially described in independent claim(s) 1 and 11.  These limitations, in combination with the remaining limitations of claim(s) 1 and 11 is/are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “the first signaling being used for indicating a first time-frequency resource pool and a first spatial parameter group, the first spatial parameter group being associated to the first time-frequency resource pool, and the first time-frequency resource pool comprising a first time-frequency resource set; transmitting a second signaling, the second signaling being used for indicating a second spatial parameter group; and monitoring a first radio signal in the first time-frequency resource set, or, giving up monitoring a radio signal in the first time-frequency resource set; wherein the first spatial parameter group and the second spatial parameter group are used for indicating whether the first time-frequency resource set can be used for transmitting a radio signal”, as substantially described in independent claim(s) 6 and 16.  These limitations, in combination with the remaining limitations of claim(s) 6 and 16 is/are not taught nor suggested by the prior art of record.


Sun(US 2020/0328779) teaches, see fig.2 & see para.0064, the network device 110 transmits (230) a first indication of the allocated dedicated resources to the UE 120. The network device 110 transmits related information to the UEs that apply for the UE-centric mobility management to inform the UEs of the dedicated resources required if they might transmit a beam switching request later. Here, by receiving (235) the first indication, the UE 120 will know the dedicated resources to be used upon transmitting a beam switching request, see fig.2 & see para.0052, the network device 110 broadcasts (205) a second indication indicating whether the network device 110 supports the mobility management, to facilitate the terminal device 120 to receive (210) the second indication. In one embodiment of the present disclosure, the second indication indicates whether the network device 110 supports the terminal device-centric mobility management according to the present disclosure.
Kim et al (US 2017/0295601) teaches, see fig.72, see abs & see para.1557-1575, receiving, from a base station, physical sidelink control channel (PSCCH) resource pool setting information; receiving, from the base station, downlink control information (DCI) including the PSCCH resource allocation information; and sending the PSCCH on the basis of the PSCCH resource allocation information, wherein a first PSCCH time-frequency resource and a second PSCCH .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474